Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because as described on page 4, para 0009 with respect to Fig. 3, no numeral 130 and 132 are labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, “the pressure tapping” lacks antecedent basis as claim 1 defines “a plurality of pressure tapping tubes but does not define “pressure tapping”. Furthermore, if the Applicant intends to further define one of the pressure tapping tubes, then it should be further defined accordingly.
Regarding claim 9, “the pressure tapping portion” lacks antecedent basis.
Regarding claim 10, “pressure tapping lines” lacks antecedent basis.
Regarding claim 12, the phrase, “the pressure tapping tube” is not clear as to which pressure tapping tube of the five pressure tapping tubes is the applicant referring to.
Regarding claim 20, “the probe” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Liu et al. (NPL-Design of Directional Probes …) (hereinafter Liu).
Regarding claim 1, Liu teaches a flow measurement apparatus (a measurement probe for high frequency gas flow; abstract), comprising: an elongated mounting stem having an inner stem cavity (a cylindrical stem with internal tubes; figures 20(a) and 20(b)), the mounting stem configured to be mounted in an area of flow to be measured (the probe is mounted in the flow; figures 20(a) and 20(b)); a probe housing mounted to an outer surface of the mounting stem (the probe mounted on the stem’s outer surface; figures 20(a) and 20(b)) and positioned on an upstream side of the mounting stem (the four front tappings are on the front side of the stem; figure 20(b)), the probe housing comprising a first hole near a center point of the housing (tube 5 has a front hole at the center of the housing; figures 20(a) and 20(b)) and a second, third and fourth hole positioned near the perimeter of the housing (tubes 1, 2 and 3 around the edges; figure 20(b)); a fifth hole located on a downstream side of the mounting stem (tube 4 on the back of the stem; figure 20(b)); at least five pressure sensors (five pressure tubings with five Kulite pressure transducers; figure 20(b)); and a plurality of pressure tapping tubes connecting the holes to the corresponding pressure sensors (five pressure tubings with five Kulite pressure transducers; figure 20(b); page 011601-8, paragraph 1).
Regarding claim 2, Liu teaches the probe housing is hemispherical (the head is hemispheric; figure 20(a), page 011601-8, para 1).
Regarding claim 3, Liu teaches the probe housing is conical (probes can be conical; page 011601-1, paragraph 2; page 011601-10, paragraph 1).
Regarding claim 4, Liu teaches the probe housing surface is smooth (a hemispheric probe has smooth curves; page 011601-10, paragraph 1).
Regarding claim 8, Liu teaches the pressure tapping is perpendicular to the surface of the probe housing (tube 5 is perpendicular to the probe head; figures 20(a) and 20(b); page 011601-8, paragraphs 1).
Regarding claim 9, Liu teaches the pressure tapping portion of the tube is chamfered, with the larger diameter of the chamfer connected to the associated hole (as shown, tube 3 has a chamfered opening at the hole; figure 20(b)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of (Doolittle et al. (2014/0251000) (hereinafter Doolittle).
Regarding claims 5-7, Liu teaches all the claimed features except for the probe housing surface being dimpled or the probe housing surface being wavy or the probe housing surface having a distributed roughness. However, Doolittle teaches the probe housing surface being dimpled, wavy and distribute roughness (a probe housing has raised features 109 and can have distributed roughness elements including peaks 107 and valleys 111; figure 3; paragraphs [0023, 0024}). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide the probe housing surface is dimpled, as taught by Doolittle since such an arrangement would provide the advantage of surface structures which can alter the existence of boundary layers which separate laminar and turbulent flow.
Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of McElvain et al. (2010/0056732) (hereinafter McElvain).
Regarding claims 10 and 11, Liu teaches all the claimed features but fails to teach the pressure tapping lines are filled with a fluid denser than air and the fluid being liquid. However, McElvain teaches the pressure tapping lines are filled with a fluid denser than air including liquid including mineral oil (taps 174L and 174H have diaphragms 178 with sensing fluids such as mineral oil in the legs 170 and 168; figs. 5 and 5a; para 0103-0105). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide the pressure tapping lines filled with a fluid denser than air, as taught by McElvain, since such an arrangement would provide the advantage of a dense fluid which provides a barrier to control the frequencies detected by the pressure sensors.
Regarding claim 20, Liu teaches all the claimed features, but fails to disclose the probe being cooling via a continuous cooling circuit. However, McElvain discloses probe cooling via a continuous cooling circuit (a cooling medium flows in a counter current via jackets 52 to cool the entire system via a coolant system 150 which circulates the coolant in a loop; fig. 4; para 0066, 0069, 0098). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Liu to provide the probe cooling via a continuous cooling circuit, as taught by McElvain since such an arrangement would provide the advantage of a cooling system using water which is cheap, easy, and well understood.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hurst et al. (2015/0292971) (hereinafter Hurst).
Regarding claim 12, Liu discloses all the claimed features, but fails to disclose a diaphragm positioned in the pressure tapping tube to increase frequency response. However, Hurst discloses a diaphragm being positioned in the pressure tapping tube to increase frequency response (a diaphragm 68 of a pressure transducer is flush with the tapping tube, which reduces damping and increases the frequency range; fig. 5; para 0027, 0029). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide a diaphragm positioned in the pressure tapping tube to increase frequency response, as taught by Hurst since such an arrangement would provide the advantage of an increased accuracy of pressure movements, and because Liu already discloses the use of Kulite pressure sensors, it would be further obvious.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ahuja et al. (2016/0153602) (hereinafter Ahuja).
Regarding claim 13, Liu discloses all the features as claimed, but fails to disclose the mounting stem having an undulated surface profile or the radius of the undulation being substantially equal to the radius of the probe housing. However, Ahuja discloses the mounting stem has an undulated surface profile (undulated surface 79 used on an intermediate annular element 13 for flow conditioning and the undulated surface may have radial minimums 25, 29 and radial maximums 27 which correspond to a diameter of outer housing annular housing 13; fig. 4; para 0068-0072). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide the mounting stem having an undulated surface profile, as taught by Ahuja, since it would provide the advantage of flow modulation to control the laminar versus turbulent flow.
Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Shelnutt et al. (2015/0060009) (hereinafter Shelnutt).
Regarding claims 15 and 16, Liu discloses all the claimed features but fails to disclose at least one heat pipe to provide cooling to the pressure sensors or the cooling fluid changing phase and being absorbed by a porous material in the heat pipe and extracted from the probe. However, Shelnutt discloses at least one heat pipe to provide cooling to the pressure sensors (pipes for the condensation liquid provide cooling for the cooling tank including pressure sensors 540 and the condensation liquid is in the form of a rising vapor 422 which passes via the porous platform 542, where it condenses back into the liquid phase; figs. 4 and 5; para 0092, 0102). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide at least one heat pipe to provide cooling to the pressure sensors, as taught by Shelnutt, since it will provide the advantage of a multi-phase cooling system which takes advantage of the large heat storage capacity of a phase change.
Regarding claims 18 and 19, Liu discloses all the claimed features, but fails to disclose the mounting stem or probe housing comprise a porous material. However, Shelnutt discloses the mounting stem or probe housing comprising a porous material the porous material filled with a liquid to enhance cooling of the probe (the condensation liquid is in the form of a rising vapor 422 which passes via the porous platform 542, where it is condenses back into the liquid phase; figs. 4 and 5; para 0074, 0092). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide the mounting stem or probe housing to comprise a porous material, as taught by Shelnutt, since it would provide the advantage of a multi-phase cooling system which takes advantage of the large heat storage capacity of a phase change.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tatry (2012/0085881).
Regarding claim 17, Liu discloses all the features of the claimed invention except for the carbon nanotubes or carbon matrix composite within the material of the mounting stem or the probe housing. However, Tatry teaches carbon nanotubes or carbon matrix composite within the material of the mounting stem or the probe housing (carbon nanotubes are used as housing in aircraft sensor systems; figs. 1 and 2; para 0046, 0051, 0054). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide carbon nanotubes or carbon matrix composite within the material of the mounting stem or the probe housing, as taught by Tatry, since it would provide the advantage of a housing able to provide dampening when used in aircraft applications.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Oboodi et al. (2007/0095144) (hereinafter Oboodi).
Regarding claim 21, Liu discloses all the features as claimed but fails to disclose the pressure sensors are coated with a high temperature resistive coating. However, Oboodi discloses the pressure sensors are coated with a high temperature resistive coating (a high temperature resistance coating of super alloys on a diaphragm 14 to form a pressure sensor, fig. 1, para 0029). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide the pressure sensors coated with a high temperature resistive coating, as taught by Oboodi, since it would provide the advantage of a high resistance coating allow for high temperature use.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Martin (6,480,793).
Regarding claim 22, Liu teaches all the claimed features but fails to teach a coolant continuously injected into the probe housing and removed through a flow of liquid being measured. However, Martin discloses a coolant continuously injected into the probe housing and removed through a flow of liquid being measured (coolant flows thru the main pipes 18 in a closed circulation loop and has the flow of coolant monitor; figs. 1 and 2; col. 4, lines 8-17; col. 5, lines 18-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide coolant continuously injected into the probe housing and removed through a flow of liquid being measured, as taught by Martin since it will provide the advantage of a continuous flow of coolant to prevent the sensor assembly from overheating.
Regarding claim 23, Liu discloses the apparatus as claimed, but fails to disclose optically visible particles being ejected from a cavity of the probe housing for measurement. However, Martin discloses optically visible particles being ejected from a cavity of the probe housing for measurement (the flow condition monitor uses lasers to search for bubbles in the coolant ejected from the main pipe; figs. 1 and 2; col. 4, lines 8-17; col. 4, line 60-col. 5, line 29). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide optically visible particles ejected from a cavity of the probe housing for measurement, as taught by Martin, since it would provide the advantage of a continuous flow of coolant to prevent the sensor assembly from overheating.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Nair (2008/0198896) 
Regarding claim 24, Liu discloses all the claimed feature except for the pressure sensors are connected to one or more wireless communication modules which transmit data from the pressure sensors wirelessly to an external receiver. However, Nair discloses the pressure sensors being connected to one or more wireless communication modules which transmit data from the pressure sensors wirelessly to an external receiver (air flow sensors 215 may be connected wirelessly to an external network; figure 2 and 4; paragraphs 0019, 0023). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide the pressure sensors connected to one or more wireless communication modules which transmit data from the pressure sensors wirelessly to an external receiver, as taught by Nair since such an arrangement would provide the advantage of allowing remote monitoring of the sensors.
Regarding claim 25, Liu discloses all the claimed features, but fails to disclose an external receiver receiving data from the pressure sensors and applying a filtering function. However, Nair discloses an external receiver receiving data from the pressure sensors and applying a filtering function (air flow sensors 215 may be connected wirelessly to an external network and the flow is a linearly function of the pressure sensor and may compare the level to a threshold, a form of bandpass function; figure 2 and 4; para 0019, 0020, 0023). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Liu to provide an external receiver that receives data from the pressure sensors and applies a filtering function, as taught by Nair since it will provide the advantage of allowing remote monitoring of the sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            10/21/21